Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response of the applicant has been read and given careful consideration.  Rejections of the previous office action not repeated below are withdrawn. The ODP rejection over copending Application No. 15/447335 is withdrawn based upon the abandonment of that application. Responses to the arguments of the applicant are presented after the first rejection they are directed to. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3,9 and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, at line 11, pleased replace “colorant of”  with - - colorant and - - to make it clear that this language refers to one of the NIR or colored absorber. 
	In claim 15, at line 8, pleased replace “colorant or”  with - - colorant and - - to make it clear that this language refers to one of the NIR or colored absorber. 



	In claims 17 and 19, please replace “SiO2” with - - SiO2- -  (the correct chemical formula)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,9,11,12,14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arayamak et al. WO-2016035695. 
Arayamak et al. WO-2016035695 (machine translation attached)  teaches a solid state element (110) having a near-infrared filter (111), a color filter (RGB, 112, a microlens array (115) and a planarization/flattening layer (116) [0107,0159]. The preparation of a curable absorbing composition including the dispersion of example 101, a polymerizable compound, an alkali soluble resin, a photoinitiator, polymerization inhibitor, surfactant and solvent. Pigment dispersion 101 (table 5) includes near-infrared dye A-1, CI pigment red 254, pigment derivative B-30, dispersion resin C-7 and solvent  [0150,0130,0141]

    PNG
    media_image1.png
    190
    233
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    155
    238
    media_image2.png
    Greyscale
Colored composition 113 and 114 uses A-1, CI violet 23, pigment derivative B-57 [0053,-141-0145] and is evaluated positively in table 6
 
    PNG
    media_image3.png
    162
    219
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    142
    134
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    147
    211
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    118
    399
    media_image6.png
    Greyscale

Near infrared composition uses near infrared absorber A-1, colorant derivative B-1, resin C-3 and solvent, composition 2,3,6,8,9,15 use derivatives B-1, B-22, B-23,B-26,B-28,B-29 or B-57 including acid groups  [0053,0128]. Colorant dispersion 304 includes 10 parts by weight of NIR absorber A-1 and 3 parts by weight of pigment derivative B-60, 7.8 parts of the resin and solvent , which are combined with a polymerizable compound, alkali soluble resin, photoinitiator, polymerization inhibitor, surfactant and solvent, the result is coated dried and exposed to form a near infrared absorbing layer/composition  [0153-0158]. 


    PNG
    media_image7.png
    213
    481
    media_image7.png
    Greyscale
These are coated, cured and evaluated on the basis of viscosity, average particles diameter, and light resistance [0124-0129]. Other near-infrared absorber composition are discussed at [0153-0158]. Infrared pyrrolopyrrole dyes with an acid , basic salt or phthalimide structures is taught in formula 3 at [0008]. A dye derivative (P) where the dye includes (X) which can be an acidic group, a basic group, a salt structure or phthalimide. The acidic groups includes carboxyl or sulfo groups  [0038-0042]. Coloring composition of dispersion 107 includes 4.2 parts by weight of A-1, 4.2 parts of pigment violet 23 and 1.0 parts of coloring agent B-57 (table 5 and [0141-0146]).  
It would have been obvious to one skilled in the art to use the compositions such as infrared absorber composition 304 and/or colorant composition 107 to form the NIR and/or colorant layers in the sensor device illustrated in figure 1 with a reasonable expectation of realizing the advantages described in Arayamak et al. WO-2016035695. The microlenses and flattening layer each acting as an oxygen barrier (note the use of polymer or inorganic materials for this function in the specification (prepub at 0170])
Further, to address the limitations of claims 16 and 18, it would have been obvious to form other colorant compositions using colorant B-1 in place of colorant B-57 in the colorant composition 107 in the formation of the colorant layer of the sensor device illustrated in figure 1 with a reasonable expectation of realizing the advantages described in Arayamak et al. WO-2016035695. The microlenses and flattening layer each acting as an oxygen barrier (note the use of polymer or inorganic materials for this function in the specification (prepub at 0170])
The applicant argues that Arayamak et al. WO-2016035695 does not teach the oxygen barrier.  The applicant is correct that the applicant does not teach the inorganic oxygen barrier films disclosed in int prepub of the instant specification at [0170], such as SiO, but the claims are not limited to this and any polymeric layer/structure including the polymeric lens layer and flattening layer illustrated in figure 1 of Arayamak et al. WO-2016035695 inherently acts as an oxygen barrier.  This is congruent with the instant specification (prepub at [0170]) ands the scope of coverage sought.  
Specific colorant and infrared absorber compositions meeting the recited percentage requirements are clearly found in Arayamak et al. WO-2016035695 and identified. In the cited NIR composition 304, the colorants are both pyrrolopyrrole compounds. 

Claims 1-3,9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Arayamak et al. WO-2016035695, in view of Arimura WO 2015166873. 
Arimura WO 2015166873  (machine translation attached)  teaches a solid state element (110) having a near-infrared filter (111), a color filter (RGB, 112, a microlens array (115) and a planarization/flattening layer (116) and a bandpass filter (120) [0107,0184]. In example 1, an alkali soluble binder is combined with inventive pyrrolopyrrole compound (1), polymerizable compound, a photoinitiator, a polymerization inhibitor, a surfactant and a solvent to form a near infrared absorbing composition  [0153-0154]. This was coated and evaluated [0164-0169]. Similar composition were also formed and use in combination with the color filter  formation  process of JP 2014-043556 [0174-0179]. The formation of colored composition using pyrrolopyrrole colorants is disclosed [0180-0183]. The formation of a sensor having the structure of figure 2 is described [0184-0193].  The use of the filter in liquid crystal displays is described in the scope of the claim section (after [0193]).  The pyrrolo compounds preferably have a reactive groups such as ​In the group represented by-L 100-X 100, L 100 represents a single bond or a divalent linking group, and X 100 represents a reactive group. The reactive group is preferably one or more selected from a vinyl group, a (meth) allyl group, a (meth) acryloyl group, an epoxy group, an oxetanyl group, an isocyanate group, a hydroxyl group, an amino group, a carboxyl group, a thiol group, an alkoxysilyl group, a methylol group, a sulfo group, a styryl group and a maleimide group.​A hydroxyl group and a carboxyl group are preferred. [0012]. 

    PNG
    media_image8.png
    219
    168
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    215
    156
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    194
    189
    media_image10.png
    Greyscale


The band pass filter has a low refractive index layer made of silica (SiO2) in low refractive index dispersion B-1 [0185].
In addition to the basis above it would have been obvious to modify the sensors of Arayamak et al. WO-2016035695 by adding a filter layer using the high and low refractive index compositions such as the low refractive index containing silica to allow the infrared sensitizer to detect light in the 900-1000 nm range with higher accuracy [0070] of Arimura WO 2015166873, to add at least a small amount of either squarylium or cyanine IR absorbers at taught at [0061] of  Arimura WO 2015166873 or to use the filter in other devices such as liquid crystal displays based upon the disclosure to do so  (after [0193]) of  Arimura WO 2015166873

Claims 1-3,911,12 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Arayamak et al. WO-2016035695, in view of Karahana et al. JP 2014-089408. 
Karahana et al. JP 2014-089408 teaches detectors with color filter elements (20G, 20R, 20B) and microlenses (15)  with respect to figure 1.   The provision of an oxygen barrier which has a high oxygen blocking ability, high transparency and low light scattering is disclosed. The use of organic polymers, or inorganic materials such as SiO2 is disclosed [0153-0162,0240].  The blocking of oxygen prevents aggregation and the roughness of the color filter film associated with it [0240-0244]. 
In addition to the basis above it would have been obvious to modify the sensors of Arayamak et al. WO-2016035695 by adding an oxygen blocking layer such as those formed of organic polymers or inorganic films such as SiO2 taught by Karahana et al. JP 2014-089408 to minimize the roughness of the film due to oxygen intrusion. 

Claims 1-3,9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Arayamak et al. WO-2016035695, in view of either Arimura WO 2015166873 or Karahana et al. JP 2014-089408, further in view of Harada et al. 20070238802.
Harada et al. 20070238802 teaches near infrared cyanine and squarylium dyes with sulfo or carboxyl substituents at [0050,0061] which have increase lightfastness and thermal stability [0007-0010]. 
In addition to the basis above, it would have been obvious to modify the devices rendered obvious by the combination of Arayamak et al. WO-2016035695 with either of Arimura WO 2015166873 or Karahana et al. JP 2014-089408 by adding other known near IR absorbers such as those taught Harada et al. 20070238802 with a reasonable expectation of forming devices with filter layers having high lightfastness and thermal stability. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3,9 and 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US Patent 11209583 (formerly 20180356573) in view of Arimura WO 2015166873. 
It would have been obvious to modify the infrared or camera  or image pickup sensors of claims 19,20 or 22 of US Patent 11209583 so they include the NIR filter layer and color filter layers as in the devices illustrated in Arimura WO 2015166873 with a reasonable expectation of forming useful devices.  Further it would have been obvious to add a filter layer using the high and low refractive index compositions such as the low refractive index containing silica to allow the infrared sensitizer to detect light in the 900-1000 nm range with higher accuracy [0070] of Arimura WO 2015166873. 
The applicant has declined to address the rejection at this time.  This rejection is maintained and the provisional nature of the rejection withdrawn as a patent has issued..

Claims 1-3,9 and 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US Patent 11518883, in view of Arimura WO 2015166873. 
It would have been obvious to modify the infrared or camera  or image pickup sensors or displays of claims 12-14 of US Patent 11209583 so they include the NIR filter layer and color filter layers as in the devices illustrated in Arimura WO 2015166873 with a reasonable expectation of forming useful devices.  Further it would have been obvious to add a filter layer using the high and low refractive index compositions such as the low refractive index containing silica to allow the infrared sensitizer to detect light in the 900-1000 nm range with higher accuracy [0070] of Arimura WO 2015166873. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        December 7, 2022